I respectfully concur in judgment only on all assignments of error. I also concur in part with the concurring and dissenting opinion to the extent that "[t]he majority opinion contains extraneous comments unnecessary for the resolution of this case." Moreover, with regard to the innuendo contained within footnote 11 on page 17, one must remember that "mere speed is not a test of justice. Deliberate speed is. Deliberate speed takes time. But it is time well spent." First IowaHydro-Electric Coop. v. Federal Power Comm'n (1946), 328 U.S. 152, 188,66 S.Ct. 906, 922, 90 L.Ed. 1143, 1162 (Frankfurter, J., dissenting).